EXHIBIT 10.5

[Employee - Directors]

BEACON ROOFING SUPPLY, INC. 2004 STOCK PLAN

STOCK OPTION AGREEMENT

A Stock Option (the “Option”) granted by Beacon Roofing Supply, Inc., a Delaware
corporation (the “Company”), to the employee/Director named in the attached
Option letter (the “Optionee”), for common stock, par value $.01 per share (the
“Common Stock”), of the Company shall be subject to the following terms and
conditions:

1.     Stock Option Grant.  Subject to the provisions set forth herein and the
terms and conditions of the Beacon Roofing Supply, Inc. 2004 Stock Plan (the
“Plan”), a copy of which is attached hereto and the terms of which are hereby
incorporated by reference, and in consideration of the agreements of the
Optionee herein provided, the Company hereby grants to the Optionee an Option to
purchase from the Company the number of shares of Common Stock, at the purchase
price per share, and on the schedule, set forth in the attached Option letter. 
Any incentive stock option is intended to be an incentive stock option within
the meaning of Section 422A of the Internal Revenue Code of 1986.

2.     Exercise of Option.  Written notice of an election to exercise any
portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee’s death, in accordance with
procedures established by the Compensation Committee of the Board of Directors
of the Company (the “Committee”), as in effect at the time of such exercise.

At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods:  (i) in cash, or (ii) in cash
received from a broker-dealer to whom the Optionee has submitted an exercise
notice and irrevocable instructions to deliver the purchase price to the Company
from the proceeds of the sale of shares subject to the Option.

If applicable, an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise.  Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

3.     Exercise Upon Termination of Employment.  Except as set forth in Section
6 below, if the Optionee’s employment with the Company and all affiliates
terminates for any reason other than death, disability or retirement (as defined
below), and in connection therewith the Optionee’s service on the Board
terminates, the then vested portion of the Option shall continue to be
exercisable until the earlier of the 90th day after the date of such termination
of employment or the date the Option expires by its terms.

In the event of the Optionee’s death or disability during employment with the
Company or any affiliate, or in the event of the Optionee’s retirement, and in
connection therewith his service on the Board terminates, the outstanding
portion of the Option shall become fully vested on such date and shall continue
to be exercisable until the earlier of the first anniversary of the date of the
Optionee’s death, disability or retirement or the date the Option expires by its
terms.

In the event the Optionee’s employment with the Company and all affiliates
terminates for any reason other than death, disability or retirement, and the
Optionee’s service on the Board continues thereafter, the Option shall continue
to vest and remain exercisable in accordance with the Option letter.  If the
Optionee’s service on the Board subsequently terminates, then (i) if termination
is due to death, disability or retirement, the outstanding portion of the Option
shall become fully vested on such date and shall continue to be exercisable
until the earlier of the first anniversary of the date of the Optionee’s death,
disability or retirement or the date the Option expires by its terms, and (ii)
if the termination is for any reason other than death, disability or retirement,
the then vested portion of the Option shall continue to be exercisable until the
earlier of the 90th day after the date of such termination or the date the
Option expires by its terms.

For purposes of this Section 3, (i) “disability” means (as determined by the
Committee in its sole discretion) the inability of the Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or disability or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and (ii) “retirement” means (A) while the Optionee is employed, the
Optionee’s termination from employment with the Company and all affiliates
without cause (as determined by the


--------------------------------------------------------------------------------




Committee in its sole discretion) when the Optionee is 65 or older; or (B) while
the Optionee is a non-employee Director, retirement in accordance with the
Company’s retirement policy for Directors.

4.     Option Not Transferable.  The Option may be exercised only by the
Optionee during his lifetime and may not be transferred other than by will or
the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

5.     Surrender of or Changes to Agreement.  In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event this Option shall be exercised in part, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number of shares.

6.     Forfeiture of Options.  If an Optionee’s employment with the Company or
its subsidiaries terminates due to Cause, all of the Optionee’s Options,
including the vested and unvested portions, shall be forfeited as of the date of
such termination.  For purposes hereof, “Cause” shall mean: (a) conviction of a
felony connected with Optionee’s employment with the Company or its
subsidiaries, (b)misappropriation or theft of property of the Company or its
subsidiaries,(c)failure to observe any policy of the Company or its
subsidiaries, including the Company’s Code of Conduct, (d)gross negligence or
willful misconduct in the performance of employee’s duties, (e)any act of fraud
against the Company or its subsidiaries, and (f) any unauthorized dissemination
of confidential information or trade or business secrets of the Company or its
subsidiaries.

7.     Administration.  The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt.

8.     Governing Law.  This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

IN WITNESS WHEREOF, this Agreement is executed by the Company as of the 24th day
of October, 2006.

BEACON ROOFING SUPPLY, INC.

 

 

 

 

 

By:

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

OPTIONEE

 

 

 

 

 

Date:

 

 

 


--------------------------------------------------------------------------------